Citation Nr: 0520393	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-16 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right index 
finger distal interphalangeal joint (DIP) disability.

2.  Entitlement to service connection for residuals of a 
closed head injury.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from June 1996 to April 
2001.

In March 2001, shortly before the veteran's discharge from 
active duty, the RO received her claim of entitlement to 
service connection for a disability of the right index finger 
DIP joint, residuals of a closed head injury, and allergic 
rhinitis.  The October 2002 rating decision denied the 
claims, and she appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) by way of a videoconference hearing 
in May 2005.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  

Issues not on appeal

The October 2002 rating decision also granted the veteran 
service connection for chronic cervical strain, assigning a 
10 percent disability rating, and left wrist carpel tunnel 
syndrome, bilateral patellofemoral syndrome, and residuals of 
a left navicular bone fracture, all of which were assigned 
noncompensable ratings.  A June 2003 rating decision granted 
service connection for chronic lumbosacral strain, assigning 
a 10 percent rating; and bronchial asthma and bilateral ankle 
strain, each of which was assigned a noncompensable rating.  
Additionally, a May 2004 rating decision granted service 
connection for migraine headaches and right-sided carpel 
tunnel syndrome, assigning 30 percent and 10 percent 
disability ratings, respectively.

To the Board's knowledge, the veteran has not appealed these 
assigned ratings and the issues are therefore not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability]. 

The issues of service connection for residuals of a closed 
head injury and allergic rhinitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will contact the veteran if further action is required on her 
part.


FINDING OF FACT

A preponderance of the medical evidence of record does not 
support a finding that a disability of the right index finger 
DIP joint currently exists.


CONCLUSION OF LAW

A disability of the right index finger DIP joint was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right index 
finger distal interphalangeal joint (DIP) disability.

The veteran is seeking service connection for a disability of 
the right index finger DIP joint.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, a letter was sent to the veteran in 
August 2002, which was specifically intended to address the 
requirements of the VCAA.  The August 2002 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "[a]n injury in 
military service or a disease that began in or was made worse 
during military service, OR an event in service causing 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your current 
disability and an injury, disease, or event in service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the veteran was informed that "we will get 
your service medical records and review them to see if you 
had an injury or disease in service . . . [w]e will also get 
other military service records if they are necessary."  The 
veteran was also advised that VA would make "reasonable 
efforts" to obtain "such things as medical records, 
employment records, or records from other Federal agencies."  
The veteran was also notified that VA would assist her "by 
providing a medical examination or getting a medical opinion 
if we decide it's necessary to make a decision on your 
claim."  Finally, the veteran was notified that VA would 
obtain "any VA medical records or other medical treatment 
records you tell us about."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2002 letter notified the veteran that she "must 
give us enough information about these records so that we can 
request them from the agency or person who has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."  The veteran was also notified that 
if "there are private medical records that would support 
your claim, complete, sign, and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, and we will request those 
records for you . . . [y]ou can also get these records 
yourself and send them to us."  The veteran was also advised 
that she could submit her own statement or statements from 
other people describing her disability symptoms.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the August 2002 
letter requested a response within 30 days, it also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran's claim was readjudicated by the RO in the 
October 2002, prior to the expiration of the one-year period 
following the August 2002 notification of the veteran of the 
evidence necessary to substantiate her claim.  However, this 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of her claims in 
October 2002.  Therefore, there is no prejudice to the 
veteran in proceeding to consider her claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, and the reports of multiple VA 
examinations.  The veteran and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and presented 
testimony before the undersigned VLJ at the May 2005 
videoconference hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Factual Background

Service medical records reflect that on several occasions the 
veteran was seen for pain and decreased range of motion in 
the right index finger DIP joint.  No diagnosis of a 
disability was rendered.  The finger was treated with a 
splint.

Medical records following discharge reflect complaint and 
treatment for various musculoskeletal disabilities, but are 
completely negative for any treatment or diagnosis of a right 
index finger disability.  On VA examination in September 
2002, the veteran complained of occasional pain in the right 
index finger DIP joint.  After examining the finger, however, 
the examiner found no disease or other abnormality of the DIP 
joint.

At the May 2005 hearing, the veteran further complained of 
pain and limitation of motion in the right index finger DIP 
joint, but indicated that she was not currently being treated 
for these symptoms.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
appears from the medical evidence of record, which has been 
recapitulated above, that the veteran does not have a current 
right index finger disability.  Although the veteran has 
complained of occasional pain in the DIP joint of that finger 
and has reported limitation of motion, these symptoms have 
not been associated with any particular disability.  Indeed, 
after physically examining the veteran, the September 2002 VA 
examiner specifically found no right index finger DIP joint 
disability.  No contrary medical opinion is of record.

The lack of post-service treatment for a right index finger 
disability appears to support the VA examiner's conclusion.  
The veteran herself admitted at the May 2005 hearing that she 
was not currently being treated for a DIP joint disability.  
During this same period, however, the veteran was treated at 
the Philadelphia VA Medical Center for a variety of other 
musculoskeletal conditions.

As alluded to in the law and regulations section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  

While the Board acknowledges the veteran's complaints of 
occasional pain and limitation of motion in the right index 
finger DIP joint, it is now well established that a symptom 
alone, such as pain, absent a finding of an underlying 
disorder, cannot be service connected.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  

To the extent that the veteran herself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of any diagnosed disability regarding the 
right index finger DIP joint, service connection may not be 
granted.  Hickson element (1) has not been met, and the 
veteran's claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  

With respect to Hickson element (2), disease or injury in 
service, the evidence of record reflects that the veteran 
complained of pain and limitation of motion in her right 
index finger DIP joint on several occasions in service.  
However, no disease or injury was identified.  Hickson 
element (2) therefore has not been satisfied.
As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed right index finger DIP joint disability to her 
military service.  In the absence of a current disability, 
such an opinion would manifestly be impossible.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right index 
finger DIP joint disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a disability of the right index finger 
DIP joint is denied.


REMAND

2.  Entitlement to service connection for residuals of a 
closed head injury.

The veteran is also seeking service connection for residuals 
of a closed head injury.  She essentially contends that she 
experiences memory loss, blackouts, and facial numbness as a 
result of a head injury sustained during an in-service motor 
vehicle accident.

The evidence of record reflects that the veteran was involved 
in a motor vehicle accident in October 1998 while serving in 
Germany.  Service medical records reveal that shortly after 
the accident, the veteran complained of pain in the 
perioccular region and at the bridge of the nose.  She also 
complained of memory loss on examination in November 2000.

VA examinations conducted in September 2002 and December 2003 
focused on the possible relationship between the veteran's 
recurrent migraine headaches and the October 1998 head 
injury.  These examinations, however, did not address the 
veteran's complaints of other alleged head injury residuals 
such as memory loss, facial numbness, and blackouts (other 
than to mention that there were "no real cognitive 
deficits").  

Service connection for migraine headaches was granted in a 
May 2004 rating decision on a theory of entitlement 
completely unassociated with the October 1998 accident.  
Following this action, however, the veteran was not afforded 
an examination regarding the presence of other head injury 
residuals such as memory loss, facial numbness, and blackouts 
and their possible relationship to the October 1998 accident 
or any other incident in service.  The Board finds that an 
examination addressing these critical issues is therefore 
warranted.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), [where there is evidence of record supporting the 
first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion].

3.  Entitlement to service connection for allergic rhinitis.

The veteran further seeks service connection for allergic 
rhinitis.  She contends that the seasonal allergies that she 
began experiencing in service led to this condition.  

Service medical records reveal that the veteran was treated 
for flu-like symptoms on multiple occasions in service, and 
was eventually diagnosed with asthma, for which she is 
service connected.  On examination in November 2000 she was 
found to suffer from "seasonal allergies."  

Treatment records following service reveal the veteran's 
self-report of a history of allergic rhinitis, which was 
characterized by a VA nurse practitioner in April 2003 as 
"stable."  The RO did not, however, provide the veteran a 
VA examination confirming the current presence of allergic 
rhinitis or its possible relationship to service.  This 
matter must also be remanded for a VA examination addressing 
these issues.  See Charles, supra.

Accordingly, these two issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination by a VA psychologist to 
determine the nature and extent of any 
cognitive disability resulting from the 
veteran's October 1998 head injury.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
an opinion as to whether the veteran 
currently has any memory loss or other 
cognitive deficit.  If the veteran is 
found to have memory loss or other 
cognitive deficit, the examiner should 
render an opinion as to whether such is 
as likely as not related to the October 
1998 head injury or any other incident of 
service.

Following this action, the claims file 
should be referred to a VA physician to 
determine if further examination and/or 
diagnostic testing is required.  If the 
physician  determines that such 
indicated, such should be performed.  The 
reviewing physician should then provide 
an opinion as to whether the veteran 
currently has memory loss or other 
cognitive deficit, "blackout spells" or 
any other head injury residuals.  If any 
of these conditions is found to exist, 
the examiner should render an opinion as 
to whether such is as likely as not 
related to the veteran's October 1998 
head injury or any other incident of 
service.  

Reports should be prepared and associated 
with the veteran's VA claims folder.

2.  VBA should also schedule an 
examination by a VA physician to 
determine the existence of allergic 
rhinitis.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should provide an opinion as to 
whether allergic rhinitis currently 
exists.  If the veteran does have 
allergic rhinitis, the examiner should 
render an opinion as to whether it is as 
likely as not that such is related to any 
incident of service, including the 
veteran's in-service complaints of 
seasonal allergies.  

A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA should readjudicate 
the issues of service connection for 
residuals of a closed head injury and 
allergic rhinitis.  If the benefits 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


